ORDER

PER CURIAM.
In this jury-tried case, defendant appeals from his conviction of possessing a prohibited article in a correctional institution, a class B felony, § 217.360.1(4) RSMo (Supp.1993). Defendant was sentenced to seven years imprisonment as a prior offender, with the sentence to run consecutively with his current sentence. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorán-dum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the Commission is affirmed in accordance with Rule 30.25(b).